Exhibit 10.7 AGELITY RETAIL SPONSOR AGREEMENT THIS AGREEMENT, to be effective the 1stday of May, 2008, is between Agelity, Inc. with headquarters at 115 Broad Hollow Road Melville, NY 11747 (hereinafter referred to as "AGELITY") and and GetRxRelief, LLC presently located at 6 Alton Avenue Voorhees, NJ 08043 (hereinafter referred to as"SPONSOR"). W I T N E S S E T H: WHEREAS, AGELITY maintains a national pharmacy discount network and services(hereinafter referred to as "PLAN"); and WHEREAS, AGELITY wishes to provide the PLAN to the Sponsor; and WHEREAS, SPONSOR is desirous of retaining the services of AGELITY for the management of the PLAN; and WHEREAS, SPONSOR wishes to provide the PLAN to their eligible members; and WHEREAS, this agreement supersedes all prior agreements between AGELITY and SPONSOR and; NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein, the parties agree asfollows: DEFINITIONS 1."100% COPAYMENT" means that amount of money the member must pay covers the total cost of the prescription. 2."AVERAGE WHOLESALE PRICE" (AWP) Price for a Pharmaceutical Product as provided in the First DataBank or MediSpan price file and updated no less than twice monthly. 3."COPAYMENT" means that amount of money the member must pay for each prescription filled or refilled under this Agreement. 4."ELIGIBLE DEPENDENT" means the member's spouse and dependent children. 5."ELIGIBLE MEMBER" means any individual that SPONSOR identifies as being eligible for the
